HILL, Judge.
Appellant concedes in his brief there is no issue of material fact. Appellant argues, nevertheless, that only in the exceptional case is summary judgment granted in actions involving negligence and that summary judgment was inappropriate in this case. We agree that summary judgment is generally not feasible in negligence actions where the standard of the prudent man must be applied, but, nevertheless, find summary judgment to be proper where it appears there can be no recovery even if the facts as claimed by plaintiff are true. McNair v. Boyette, 15 N.C. App. 69, 71, 189 S.E. 2d 590 (1972), citing Pridgen v. Hughes, 9 N.C. App. 635, 177 S.E. 2d 425 (1970).
*113After examining the facts in the proper light, we find there can be no recovery by plaintiff. The university switchboard operator advised Southern Bell at 8:37 a.m. that a bomb threat had been received and that a reverter call had been made immediately afterwards at 8:36 a.m. Southern Bell then examined the information available to them and discovered that a call originating from plaintiffs telephone had been made to the university switchboard at 8:35 a.m. Plaintiff does not dispute the accuracy of Southern Bell’s information.
Southern Bell did not inform the law officers that plaintiff made the bomb threat call. Defendant company merely told the officers that a call was made from plaintiffs telephone to the university at 8:35 a.m. and that this was the call most proximate in time to 8:36 a.m. when the reverter card indicated that the bomb threat was made. Any negligence, if negligence there be, was on the part of the university in failing to accurately report the time of the bomb threat or on the part of the law enforcement officers in failing to fully investigate other calls that were made proximate in time to the bomb threat. Such negligence cannot be imputed to Southern Bell. Weavil v. Myers, 243 N.C. 386, 391, 90 S.E. 2d 733 (1953).
The order allowing summary judgment is
Affirmed.
Judges Martin (Robert M.) and Clark concur.